Case: 09-30045     Document: 00511033201          Page: 1    Date Filed: 02/23/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 23, 2010
                                     No. 09-30045
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

CARLOS SEMEDO,

                                                   Petitioner-Appellant

v.

ERIC HOLDER, JR., U.S. ATTORNEY GENERAL; MICHAEL CHERTOFF;
MICHAEL GARCIA; CHRISTINE DAVIS; GEORGE LURD, III; J P YOUNG,

                                                   Respondents-Appellees


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:08-CV-886


Before REAVLEY, DAVIS, and HAYNES, Circuit Judges.
PER CURIAM:*
        After the Board of Immigration Appeals (BIA) affirmed an order of
removal against Carlos Semedo, he filed a petition for review with this court and
we ordered a stay of removal. Semedo v. Holder, No. 08-60150 (5th Cir. Mar. 5,
2008). While his petition for review was pending, Semedo filed a 28 U.S.C.
§ 2241 petition in the district court challenging his continued detention. Semedo
now appeals the district court’s denial of his § 2241 petition.


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-30045   Document: 00511033201 Page: 2      Date Filed: 02/23/2010
                               No. 09-30045

     We need to say no more about the application of 8 U.S.C. § 1231, than to
say that the Government cannot be faulted for delaying deportation while
Semedo is prosecuting a habeas case in federal court. The Government now says
the detention will end with his deportation when this case ends. It now ends
and the complaint will shortly be moot.
     AFFIRMED.




                                      2